Citation Nr: 1215004	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased disability rating for service-connected dysthymia, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Eugene F. Nosco, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to March 1985.  This matter initially came before the Board of Veterans' Appeals (the Board) on appeal of a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In pertinent part, the RO increased the Veteran's rating for dysthymia from 30 to 50 percent, effective March 26, 2004, the date of the Veteran's claim.  In a decision issued in June 2010, the Board denied an evaluation in excess of 50 percent for dysthymia.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the parties submitted a Joint Motion for Remand (Joint Motion), and the Court issued an Order which incorporated the Joint Motion, vacated the Board's 2010 decision, to the extent that it addressed the claim addressed on the title page of this decision, and remanded the claim to the Board. 

In argument submitted in February 2012, the Veteran's attorney asks that the Veteran be awarded a total (100 percent) disability rating for her psychiatric disability, effective in 1985.  See final page (unnumbered), February 2012 submission on Veteran's behalf.  The perfected appeal arises from a claim submitted in 2004.  By law, appellate review of the evidence is limited to evidence from the time the claim was received, that is, from March 26, 2004, to the present, and during one year prior to the receipt of the claim, but the perfected appeal does not authorize the Board to consider evidence prior to March 26, 2003.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o) (2011).  The Veteran's attorney has discussed evidence from 1985 to 2003, as well as evidence relevant to the perfected appeal before the Board, but has not identified a claim or legal theory of entitlement which might allow the Board to assign a rating prior to March 26, 2003.  If the Veteran wishes to submit a claim that there was clear and unmistakable error (CUE) in a prior rating decision, that claim should be addressed to the agency of original jurisdiction.  It does not appear to the Board that the February 2012 submission is a motion for review by the Board of a prior Board decision on the basis of CUE.  See 38 C.F.R. § 20.1404 (2011) (setting forth requirements for motions alleging CUE in a prior Board decision).  The claim on appeal remains accurately stated as set forth on the title page of this decision.  

In November 2009, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  

The claims file reflects that, beginning in July 2010, the Veteran's compensation benefits have been adjusted to reflect that she has a spouse.  Communications signed by the Veteran reflect that she is using a different name than the name she used at the time of the 2010 Board decision.  The Board has adjusted the title page of this decision to reflect the name used by the Veteran in recent correspondence.  The title page of this decision also includes the name under which she served during her active military service.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in its March 2011 Order incorporating the Joint Motion, directed that the Board specifically discuss the schedular requirements for a 70 percent rating for the Veteran's dysthymia, including a more complete discussion of the Veteran's functioning and the effect of the Veteran's symptoms on her employability.  Development of the medical and employment evidence is required before the Board undertakes that discussion.  

Argument submitted on the Veteran's behalf in February 2012 reflects that there are additional relevant treatment records for treatment rendered since the Board issued the decision which has now been vacated.  The Board notes that the February 2012 submission from the Veteran's attorney includes 18 tabbed attachment totaling over 100 pages of evidence.  This February 2012 submission reflects that additional employment-related evidence exists which should be obtained.  This evidence should be obtained before the Board undertakes discussion of the evidence as directed by the March 2011 Order and incorporated Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's VA psychiatric treatment records from June 2009 to the present, including records of any hospitalization.  Associate the records with the Veteran's claims file.  

2.  Ask the Veteran to authorize release of completed records of MJH, MSW, LISW, who submitted a statement dated in December 2011 indicating that he was treating the Veteran.  

3.  Afford the Veteran an opportunity to provide any non-VA clinical or non-clinical records dated since March 2003 which might assist her to substantiate her claim, to include records of inpatient treatment, if any, and records relevant to her claim regarding the impact of her service-connected psychiatric disability on her ability to obtain and retain employment.  

4.  Ask the Veteran to authorize VA to obtain records relevant to the Veteran's termination of employment by a VA Medical Center in July 2010.

5.  Ask the Veteran to submit or authorize VA to obtain her Social Security Administration earnings record for the period since March 2003.  

6.  Then, afford the Veteran a VA psychiatric examination.  The examiner should review the claims folder, and note such review in the claims folder.  The examiner should review VA and non-VA clinical and non-clinical records from March 2003 to the present.  The examiner should discuss the Veteran's account of the severity of her symptoms.  Any necessary diagnostic examination should be conducted.  The examiner should then specifically address the following questions:  

	(i).  If the Veteran manifests a psychiatric disorder other than the service-connected dysthymic disorder, assign a diagnosis for each such psychiatric disorder, and state whether the symptoms of the disorder can be differentiated from the symptoms of dysthymia.  If the Veteran has symptoms of a psychiatric disorder which may be differentiated from dysthymic disorder, describe the symptoms which are excluded from consideration in the evaluation of the service-connected dysthymia.
	(ii).  Describe the current severity of the Veteran's service-connected psychiatric disability, including the impact of the service-connected disability on the Veteran's ability to work.  Explain what employment tasks are impaired by the service-connected disability and what employment tasks the Veteran remains capable of performing.  
	(iii).  Provide an opinion as to whether the current severity of the Veteran's psychiatric disability has been manifested unchanged since March 2003.  Explain the opinion with reference to the Veteran's demonstrated functioning and Global Assessment of Functioning (GAF) scores.  
	(iv).  If it is your opinion that the Veteran has manifested a greater severity of the psychiatric disability during some portion of the time since March 2003, explain when the increased symptomatology started and when the Veteran's psychiatric symptoms decreased to the current level.  If there are multiple periods of increased severity of psychiatric disability since March 2003, describe the beginning date and ending date of each period of increased psychiatric disability, and explain the rationale underlying the description of the beginning date and ending date of each period of increased disability.  

The examiner should provide the rationale for each opinion expressed.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, records, or other information needed to provide the requested opinion.  Thereafter, necessary development should be completed by the agency of original jurisdiction, and the claims files returned to the examination for completion of the requested opinion.

7.  Review the additional evidence that has been obtained and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran, and her representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. DAVITIAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


